John Mauzy Pittman, Judge. Mr. James Marschewski, Public Defender for the Twelfth Judicial District and attorney for the appellant, has filed this motion seeking leave to withdraw as counsel. He seeks to have the recendy created Capital, Conflicts, and Appellate Office of the Arkansas Public Defender Commission appointed as counsel for appellant. As grounds for his motion, Mr. Marschewski cites his office’s heavy caseload and limited resources. Mr. Marschewski failed to serve a copy of his motion on the Capital, Conflicts, and Appellate Office. Therefore, we ordered our Clerk to serve that office. The Executive Director of the Public Defender Commission has now responded. She denies that Mr. Marschewski’s motion should be granted, asserting that the Capital, Conflicts, and Appellate Office is afflicted with its own substantial caseload and limited resources. Our supreme court was recendy faced with an identical motion from Mr. Marschewski’s office in the case of Efurd v. State, CR97-1208. That motion was denied without comment on January 29, 1998. Inasmuch as the two motions are indistinguishable from one another, and in light of the circumstances faced by the Capital, Conflicts, and Appellate Office, we are not persuaded that the motion before us should be granted.  Motion denied. Robbins, C.J., and Jennings, Bird, and Stroud, JJ., agree. Rogers, Crabtree, and Roaf, JJ., concur and would deny the motion without comment. Arey, Neal, Griffen, and Meads, JJ., dissent.